USDC SDNY

 

DOCUMENT
ELECTRONICALLY FILED

UNITED STATES DISTRICT COURT DOC#: sep, Qo [mo
SOUTHERN DISTRICT OF NEW YORK DATE FILED: 30120

ZYPPAH, INC. d/b/a ZYPPAH; SLEEP

CERTIFIED INC.; GREENBURG D.D.S. P.C.

and JONATHAN GREENBURG,

Plaintiffs,
-against-

ACE FUNDING SOURCE, LLC a/k/a ACE

FUNDING SOURCE; HANOCH GUTTMAN

alkk/a HENRY GUTTMAN; UNITED 1:19-ev-01158 (ALC)

SECURED CAPTIAL, LLC; GREEN NOTE

CAPITIAL PARTNERS, INC. a/k/a, GREEN ORDER

NOTE CAPITAL PARTNERS LLC, GREEN
NOTE CAPITAL PARTNERS and GREEN
NOTE CAPTIAL; MERCHANT ADVANCE;
GABRIEL MANN; ISAAC IKASSAB;
ALBERT GINDI; JORDAN CAMPBELL;
JOHN and JANE DOES 1 THROUGH 100;
and JOHN DOE COMPANIES 1 THROUGH
100,

Defendants.

 

 

ANDREW L. CARTER, JR., United States District Judge:

The Parties are hereby ORDERED to submit a Joint Status Report to the Court on or before

Thursday, March 12, 2020.
SO ORDERED.

Dated: March 6, 2020 (Andro 7 (Le
New York, New York o—~

ANDREW L. CARTER, JR.
United States District Judge

 

 
